GRIFFIN, J.
Appellant, Wayne M. Fieldhouse [“Fieldhouse”], appeals his conviction for capital sexual battery upon a child less than twelve years of age by causing his finger to penetrate the victim’s vagina. He complains of the trial court’s denial of his motion for judgment of acquittal and the giving of a jury instruction defining “penetration.” We find no error and affirm. The record shows the State presented competent evidence to establish the elements of the offense charged, including testimony that Fieldhouse’s finger penetrated the child victim’s vágina. As to the jury instruction, although it may have been largely irrelevant under the facts of this case, there was no reasonable possibility that the giving of the instruction contributed to the conviction. Thus, any error was harmless. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
AFFIRMED.
ORFINGER and MONACO, JJ., concur.